       Case 1:19-cv-00108-DAD-BAM Document 42 Filed 07/01/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   FRED FELEKI MARTINEZ,                          )   Case No.: 1:19-cv-00108-DAD-BAM (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER RESCHEDULING SETTLEMENT
13          v.                                          CONFERENCE TO AUGUST 31, 2020, AT
                                                    )   11:00 A.M.
14                                                  )
     CALIFORNIA STATE PRISON,
                                                    )
15   CORCORAN, et.al.,                              )   ORDER DIRECTING CLERK’S OFFICE TO
                                                    )   SERVE ORDER BY E-MAIL ON CALIFORNIA
16                 Defendants.                      )   MEDICAL FACILITY
                                                    )
17                                                  )
18          Plaintiff Fred Feleki Martinez is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          This action is currently set for a video settlement conference before the undersigned on July
21   27, 2020.
22          Based on the Court’s calendar and the COVID-19 pandemic, the video settlement conference is
23   continued to August 31, 2020, at 11:00 a.m.
24          Accordingly, it is HEREBY ORDERED that:
25          1.    The July 27, 2020 video settlement conference is continued August 31, 2020, at 11:00
26                a.m.
27          2.    Counsel for Defendants is required to arrange for Plaintiff’s participation by contacting
28                the Litigation Coordinator at the institution where Plaintiff is housed. Counsel shall also
                                                        1
       Case 1:19-cv-00108-DAD-BAM Document 42 Filed 07/01/20 Page 2 of 2



1                    contact Courtroom Deputy, Mamie Hernandez, at (559) 499-5672 or

2                    mhernandez@caed.uscourts.gov for information on how to facilitate the conference;

3             3.      The Clerk’s Office shall serve a courtesy copy of this order by e-mail on the Litigation

4                     Coordinator at California Medical Facility; and

5             4.      The Court will issue any necessary transportation writ in due course.

6
7    IT IS SO ORDERED.

8    Dated:        June 30, 2020
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
